TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-21-00316-CV


                                       In re Olivia Hursh


                     ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                                            ORDER


PER CURIAM

               Relator Olivia Hursh has filed a petition for writ of mandamus and Motion for

Emergency Stay and Emergency Temporary Relief. See Tex. R. App. P. 52.1, 52.10(a). We

grant the motion and temporarily stay the trial court’s June 28, 2021 temporary orders, pending

further order of this Court. See id. 52.10(b). The Court orders the real party in interest to file a

response to the petition for writ of mandamus on or before Friday, July 16, 2021.

               It is ordered on July 9, 2021.



Before Justices Goodwin, Triana, and Kelly